EXHIBIT Form of the Third Amendment to Forbearance Agreement dated March 10, THIRD AMENDMENT TO FORBEARANCE AGREEMENT This THIRD AMENDMENT, dated as of March 10, 2009 (this “Third Amendment”) by and among Lazy Days’ R.V. Center, Inc., a Florida corporation (the “Issuer”), The Bank of New York, a New York banking corporation as indenture trustee (the “Trustee”), and the Noteholder signatory hereto (the “Noteholder”), a holder of the Issuer’s unsecured 11.75% Senior Notes due May 15, 2012, amends and supplements the Forbearance Agreement originally dated December 12, 2008, as amended on January 12, 2009, and as amended on February 16, 2009 (the “Forbearance Agreement”).Capitalized terms used herein have the meanings assigned in the Forbearance Agreement unless otherwise defined herein. W I T N E S S E T
